DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1-9 and 16-23, the claims were previously allowed and reasons for allowance are disclosed in office action dated 02/03/22.
Regarding claim 10, prior art does not disclose or suggest: “first native probe pads on an upper surface of the semiconductor material and operably coupled to a first channel of the multi-channel die; second native probe pads on the upper surface of the semiconductor material and operably coupled to a second channel of the multi-channel die distinct from the first channel of the multi-channel die; and shared probe pads on the upper surface of the semiconductor material between the first native probes pads and the second native probe pads and operably coupled to both the first channel and the second channel of the multi-channel die, wherein each first native probe pad and each second native probe pad is connected to a respective shared probe pad of the shared probe pads” in combination with all the limitations of claim 10.
Claims 11-15 are dependent on claim 10 and are therefore also allowed. 
Regarding claims 24 and 25, the claims were previously allowed and reasons for allowance are disclosed in office action dated 04/06/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868